Under an indictment jointly charging James Foye and Joe Ely with the theft of an automobile valued at four hundred dollars the defendant Foye was acquitted, and Joe Ely was found guilty by the jury and his punishment assessed at confinement in the penitentiary for a term of four years.
The record contains no statement of facts or bills of exception. In such condition nothing is presented for review.
We observe that in pronouncing sentence against appellant the court overlooked giving effect to the indeterminate sentence law as provided in Art. 775 Cow. C. P., and directed the confinement of appellant in the penitentiary for four years. Sentence will be amended to direct appellant's confinement in the penitentiary for not less than two nor more than four years, and as thus reformed the judgment is affirmed.